Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 26, the metes and bounds of --to try to provide the discharging path-- is unclear. It is unclear if the second process of the second test is actually performed. Examiner suggests removing “to try”.
Regarding claim 1, line 27, the metes and bounds of – configured to try to provide receive and process --  is unclear. It is unclear if the receiving circuit actually receives and process the predetermined transmission signal. Examiner suggests removing “to try”.
Regarding claim 1, line 29, the metes and bounds of  -- configured to try to provide the discharging path -- is unclear. It is unclear if the receiving circuit actually provide the discharging path for the capacitor. Examiner suggests removing “to try”.
Regarding claim 18, line 9, the metes and bounds of – configured to try to receive and process -- is unclear. It is unclear if the receiving circuit actually receives and process the predetermined transmission signal. Examiner suggests removing “to try”.

Regarding claim 18, line 11, the metes and bounds of configured to try to provide the discharging path-- is unclear. It is unclear if the receiving circuit actually provide the discharging path for the capacitor. Examiner suggests removing “to try”.
Claims 2-8 and 19-20 are rejected for being dependent on rejected base claim.
Examiner suggests applicant to review claims for similar and additional informalities.

Allowable Subject Matter
Claims 9-17 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 9, patentability exists, at least in part, with the claimed features of: 
an output circuit including a transmitter coupling terminal and a transmitter terminal, wherein the transmitter terminal is coupled to a receiver via a capacitor; 
a transmitting circuit configured to transmit a predetermined transmission signal to the transmitter coupling terminal of the output circuit during a first test of the multiple tests; 
a signal generating circuit configured to output a first test signal to the transmitter coupling terminal of the output circuit during a first process of a second test of the multiple tests, and configured to output a second test signal to the transmitter coupling terminal of the output circuit during a second process of the second test; and 
a comparing circuit configured to compare a first signal from the transmitter coupling terminal with a reference signal during the first process of the second test and thereby obtain a first comparative result, and configured to compare a second signal from the transmitter coupling terminal with the reference signal during the second process of the second test and thereby obtain a second comparative e result, wherein the first comparative result and the 

The best prior art:
	Sul et al. (US 20100188097) teach An embodiment of a fault analysis apparatus includes a test pattern source to provide a test pattern for an interconnection between a transmitter and a receiver, the interconnection having a transmitter end and a receiver end, the interconnection including a first wire and a second wire, the transmitter transmitting the test pattern on the first wire to the receiver. The apparatus further includes a first switch to open and close a first connection for the first wire, and a second switch to open and close a second connection for the second wire. The first switch and the second switch are to be set according to a configuration to set at least a portion of a test path for the detection of one or more faults in the interconnection.
Sul et al. does not teach the limitations above.
Baeg et al. (US 20060242487) teach a boundary scan test system including a transmitter and a receiver. The system performs DC and AC boundary scan testing of the interconnections between devices. The system addresses fault masking that can occur during testing. Of concern are AC coupled interconnections while providing IEEE 1149.1 DC test compatibility. The test receiver includes an input test buffer and an interface mechanism. The input test buffer has a built-in null detection capability. The interface mechanism includes a technology mapper, one or more detectors, and an integrator. The receiver provides at least partial, if not complete, coverage for at least one of five fault syndromes that can result from single defect conditions in the system.
Baeg et al. does not teach the limitations above.


Moore does not teach the limitations above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858